Title: To James Madison from Gustavus B. Wallace, 25 March 1790
From: Wallace, Gustavus B.
To: Madison, James


Dr. SirFredbg Virginia March 25th. 90
There are a great number of small ballance’s due to the Soldiers and officers of this and the North Carolina line which has been drawn by the pay master Genl and still remains in his hands to the Amount as I am inform’d of thirty thousand dollars. There is now in this State a man from newyork by the name of Renolds purchaseing these ballances at the rate of 3/ in the pound he was in this town, shew’d me his list of Names, from the pay master[’s] books, and the ballances due to each man. He has purchase’d a great many: at the request of some gent. in this place I give you this information that if possible this trade may be put a Stop to and the Soldiers get the whole of their money which may be done with ease by publishing the list of Names belonging to each State in the State news paper’s and the Sums due them. I have the Honor to be your Most obdt. St.
Gustavus B Wallace
